Case: 2:11-cv-01016-EAS-MRM Doc #: 3163 Filed: 08/12/20 Page: 1 of 2 PAGEID #: 156026




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                       EASTERN DIVISION AT COLUMBUS


  In re: OHIO EXECUTION
   PROTOCOL LITIGATION,
                                          :                   Case No. 2:11-cv-1016

                                                              District Judge Edmund A. Sargus, Jr.
                                                              Magistrate Judge Michael R. Merz

  This Order relates to all Plaintiffs.




                ORDER GRANTING MOTIONS FOR ORAL
             ARGUMENT AND SETTING ARGUMENT SCHEDULE


          This consolidated capital § 1983 case is before the Court on the Motions for Individual

  Oral Argument of Plaintiffs Timothy Hoffner (ECF No. 3160) and James Derrick O’Neal (ECF

  No. 3162). Finding good cause shown, the Court GRANTS both motions.

          The order of oral argument on Defendants’ Motions to Dismiss Plaintiffs’ Individual

  Supplemental Complaints (ECF Nos. 2846 through 2892, 2894 through 2926) set for August 20,

  2020, at 9:30 a.m., is as follows:

              1. Defendants’ main argument—45 minutes. Counsel for Defendants must notify the

  Court before commencing the argument-in-chief if they wish to reserve any time for rebuttal.

              2. Plaintiffs’ main argument—45 minutes.

              3. Hoffner’s supplemental argument—15 minutes. Counsel for Hoffner must notify

  the Court before the argument if he wishes to reserve any time for rebuttal.

              4. Defendants’ response to Hoffner—15 minutes.

                                                  1
Case: 2:11-cv-01016-EAS-MRM Doc #: 3163 Filed: 08/12/20 Page: 2 of 2 PAGEID #: 156027




             5. O’Neal’s supplemental argument—15 minutes. Counsel for O’Neal must notify

  the Court before the argument if he or she wishes to reserve any time for rebuttal.

             6. Defendants’ response to O’Neal—15 minutes.

         Plaintiffs and Defendants must disclose to the Court no later than August 17, 2020, at 12:00

  p.m. the identities of the attorneys that will be conducting the main arguments. If, pursuant to this

  Court’s previous Order (ECF No. 2992, PageID 153638), Plaintiffs or Defendants wish to have

  two attorneys speak during the main arguments, then, as part of their notifications, the parties must

  inform the Court of how they intend to divide their respective time between their attorneys.



  August 12, 2020.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge




                                                   2
